Title: To Thomas Jefferson from Gabriel Christie, 28 May 1807
From: Christie, Gabriel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Balto May 28th 1807
                        
                        I yesterday shipped on Board of the Schooner Regulator bound to washington the 4 Cases of wine, in very good
                            order we have charged the duties on the Gallon which as near as we could assertain will be found to be about 80 Gallons
                            I forward you the bill of loading and also return agreabley to your request. The paper you sent me for the assertainment of
                            the duties, I hope they may get to hand without damage 
                  I have the Honour to be Your Obdt Servt
                        
                            G Christie
                            
                        
                    